Citation Nr: 0820520	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression 
secondary to service-connected sick sinus syndrome.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.  

The veteran's claim for service connection for hearing loss 
and tinnitus was denied in an April 2002 rating decision.  
The veteran did not appeal.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran disagreed and timely 
appealed.

In March 2008, the veteran and his representative presented 
evidence and testimony in support of the veteran's claims at 
a video-conference hearing before the undersigned Veterans 
Law Judge (VLJ).  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Issues not on appeal

The April 2006 rating decision denied service connection for 
a bilateral knee disorder, a bilateral foot disorder in 
addition to denying the claims for depressive disorder, 
hearing loss and tinnitus.  The veteran did not list that 
issue in his September 2006 VA Form 9 formal appeal.  Thus, 
the issues regarding bilateral knee and foot disorders are 
not in appellate status and will be addressed no further 
herein.  See 38 C.F.R. § 20.202 (2007).

The record also indicates that in a September 2006 rating 
decision the RO denied the veteran's claim for an increased 
disability rating for his service connected sick sinus 
syndrome.  The veteran did not submit a notice of 
disagreement regarding that issue.  Thus, it is not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion 
that the veteran's depression disorder is unrelated to his 
service-connected sick sinus syndrome.

2.  In an unappealed April 2002 rating decision, the RO 
denied the veteran's claim for service connection for hearing 
loss and tinnitus.

3.  Evidence submitted since the April 2002 rating decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and raises a reasonable possibility of 
substantiating the claims of hearing loss and tinnitus.

4.  The evidence that the veteran's current hearing loss is 
related to his active duty service is at least in equipoise.

5.  The evidence that the veteran's current tinnitus is 
related to his active duty service is at least in equipoise.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for depression 
secondary to service-connected sick sinus syndrome is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2007).  

2.  New and material evidence has been received and the claim 
of entitlement to service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  New and material evidence has been received and the claim 
of entitlement to service connection for tinnitus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

4.  Entitlement to service connection for hearing loss is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

5.  Entitlement to service connection for tinnitus is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his depression was caused or 
aggravated by the implantation of a pacemaker installed as a 
component of his treatment for his service-connected sick 
sinus syndrome.  He further contends that as a 105 howitzer 
crewman during service, he was exposed to acoustic trauma 
which resulted in bilateral hearing loss and tinnitus.  As 
was described in the Introduction, the claims for service 
connection for hearing loss and tinnitus were previously 
denied in an unappealed VA rating decision.  Before 
considering those claims on the merits, the Board must 
initially determine whether new and material evidence has 
been received which is sufficient to reopen the claims.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

The Board will address each claim after first addressing 
certain preliminary matters.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the veteran with notice in June 
2004, prior to the initial decision on the claim, as well as 
in January 2006. Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
both notice letters about the information and evidence that 
is necessary to substantiate his claims, including specific 
notice that in order to substantiate his claims for service 
connection, the evidence must show a current disability, an 
injury or disease incurred during service, and a nexus 
between those two.  The January 2006 letter informed the 
veteran of the elements of a secondary service connection 
claim and the evidence needed to substantiate such a claim.  
Additionally, the statement of the case (SOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.

This claim also contains issues of whether new and material 
evidence has been submitted.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  In this case, the veteran was informed of what 
evidence was needed to establish new and material evidence in 
both the September 2004 and January 2006 letters.  The notice 
also informed the veteran of the meaning of the terms "new" 
and "material," and specifically informed him of the basis 
for the prior denials for service connection.  The Board 
observes that the RO essentially used language that 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156, set forth below.  

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, the notice letters informed the veteran to submit 
any evidence in his possession that pertains to the claim. 
Thus, because each of the four notice requirements has been 
fully satisfied in this case, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In this case, veteran status is not in dispute, and, as noted 
above, the veteran was notified of elements (2) and (3).  
Moreover, because the RO denied entitlement to service 
connection on the claims on appeal, any failure to notify the 
veteran of elements (4) and (5) is not prejudicial to the 
veteran.  In any case, the veteran was informed of how a 
disability rating and an effective date were determined by VA 
in a letter dated May 2006.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records and private 
treatment records are in the claims folder. He was also 
afforded a VA examination in April 2007 in connection with 
his claim for secondary service connection for depression.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
representative presented evidence and testimony at a March 
2008 video-conference hearing before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  


1.  Entitlement to service connection for depression 
secondary to service-connected sick sinus syndrome.

Relevant law and regulations

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to element (1), the record includes an April 2007 
VA psychological examination report which states a diagnosis 
of "depression, not otherwise specified, mild, well 
controlled with medication."  Thus, element (1) is 
satisfied.

With regard to element (2), the record indicates that the 
veteran is service-connected for sick sinus syndrome 
currently evaluated as 30 percent disabling.  Thus, element 
(2) is satisfied.

The crux of this case is element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  The April 2007 
examiner, after reviewing the veteran's VA claims folder, 
examining the veteran, and reviewing a March 2007 letter from 
Dr. C., a private physician who was treating the veteran's 
depression, made a determination that it was unlikely that 
the veteran's depression was caused by installation of the 
pacemaker.  The Board, however, has not found Dr. C's letter 
in the veteran's claims folder.

The Board notes that a handwritten note on the April 2007 
examination report indicates that the letter referred to by 
the examiner from Dr. C. was not found "in the C-file 6-27-
07."  The initials under the handwritten note appear to be 
the same handwriting as the signature on the June 2007 
supplemental statement of the case.  The Board finds that the 
April 2007 examiner characterized the essence of Dr. C's 
letter as it pertained to the issue of an etiology of the 
veteran's depression; i.e, that the veteran expressed how he 
felt his sergeant treated him differently from other 
soldiers.  There is nothing documented in the record which 
indicates that Dr. C. was of the opinion that the veteran's 
pacemaker caused or aggravated his depression. 

The Board further notes that neither the veteran nor his 
representative made any indication at the March 2008 hearing 
that the April 2007 examiner's characterization was 
misconstrued or misleading in any way.  Thus, the Board 
observes that it is the veteran's responsibility to support 
his claim and further finds that consideration of the claim 
without the letter does not prejudice the veteran.  See 
38 U.S.C.A. § 5108(a) (West 2002).

The veteran testified that he felt his pacemaker caused or 
aggravated his depression, but agreed that no medical 
personnel have told him that his pacemaker aggravated his 
depression.  See hearing transcript at page 10.  To the 
extent that the veteran contends that he has depression which 
was caused by his service-connected sick sinus syndrome, it 
is well established that lay persons without medical 
training, such as the veteran, are not competent to attribute 
symptoms to a particular cause. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

For the reasons set out above, the Board finds that a 
preponderance of the competent medical evidence supports a 
conclusion that the veteran's depression is unrelated to his 
service-connected sick sinus syndrome disability.  Thus, 
Wallin element (3) is not satisfied and the claim fails on 
that basis.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for tinnitus.

Because the issues present similar evidence and identical 
law, they will be addressed in the same analysis.

The veteran contends that his service in an Army artillery 
unit during service exposed him to frequent acoustic trauma 
from the firing of the guns.  He argues that such exposure 
has resulted in bilateral hearing loss and tinnitus.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech and a puretone audiometry test.  38 C.F.R. 
§ 4.85 (2007).

Finality/new and material evidence

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The veteran's initial claim was supported by his service 
medical records (SMR), a DD-214 indicating his military 
occupation specialty, and his statement that he had hearing 
loss.  

The April 2002 rating decision

The April 2002 rating decision stated that the SMR enlistment 
physical and discharge physical both showed normal hearing, 
and that there was no medical evidence of record which 
indicated a current hearing loss.

In essence, the RO determined that Hickson elements (1), (2) 
and (3) were not established.


Additionally submitted information

Since the April 2002 rating decision, the veteran has 
submitted a September 2006 diagnosis by Dr. T.W., Au.D., who 
found the veteran had bilateral hearing loss and tinnitus 
under VA rating criteria.  Dr. T.W. also stated that based on 
the veteran's representations that he had been exposed to 
artillery fire during service, the hearing loss and tinnitus 
were as likely as not related to his active duty service. 

The veteran also testified that he served as an artillery 
gunner and gun crew member for a period of about 21 months at 
Ft. Sill, Oklahoma, where he was exposed to artillery fire 
from 105 mm howitzers on a regular and almost daily basis.  
He testified that that he occasionally used hearing 
protection, but that it offered little protection from the 
noise of the guns.  He further testified that he experienced 
a ringing sensation while he was in the service.  See hearing 
transcript at pages 12 - 21. 

Discussion

Dr. T.W.'s findings must be presumed to be accurate in 
determining whether new and material evidence has been 
submitted.  See Justus supra.  Those findings establish 
Hickson elements (1) and (3).  The veteran's testimony too 
must be accepted as credible for purposes of determination of 
new and material evidence.  Therefore, new and material 
evidence has been submitted regarding element (2) as well.

As such, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  The veteran's service connection claims for hearing 
loss and tinnitus are accordingly reopened.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not 
be sufficient to allow a grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  


Procedural concerns

The Board has reopened the veteran's claims and is 
considering moving forward to discuss the claims on the 
merits. 

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board has found that the veteran received notice of the 
evidence needed to support a claim of service connection, 
notice of the elements of service connection, notice of the 
duties to assist him in developing his claim, and notice of 
the law and regulations pertaining to his claims.  The Board 
recognizes that VA never provided the veteran with a medical 
examination regarding his hearing loss and tinnitus claims, 
even after the RO reopened the claim.  However, because the 
Board grants the claim based on the private medical evidence 
submitted by the veteran, the Board finds that any failure to 
notify or assist is moot.

The Board will address the merits of the claims for 
entitlement to service connection for hearing loss and 
tinnitus.

Entitlement to service connection for hearing loss.

Entitlement to service connection for tinnitus.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With regard to element (1), the record contains the September 
2006 examination report of Dr. T.W., Au.D.  Dr. T.W. 
conducted controlled speech and a puretone audiometry tests.  
Dr. T.W. reported that the Maryland CNC Word List test 
results were 88% for the veteran's right ear and 76% for his 
left ear.  Moreover, Dr. T.W. reported that the puretone 
audiometry test results indicated the hearing loss was 
"sensorineural hearing loss in both ears, greater in the 
left ear."  As noted above, under VA regulations, hearing 
loss will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  In this case, the 
medical evidence of record establishes that the Maryland CNC 
results are less than 94 percent for both ears.  For that 
reason, Hickson element (1) is established as to hearing 
loss.

With regard to tinnitus, Dr. T.W. also diagnosed the veteran 
with tinnitus.  Thus, element (1) is also satisfied as to 
tinnitus.

With regard to element (2), the veteran has testified that he 
was assigned to an artillery unit which trained officer 
candidates in the operation of artillery, specifically 105 
howitzers.  See hearing transcript at pages 12 through 21.  
The veteran also testified that he experienced a ringing 
sensation in his ears during service.  After hearing the 
veteran's testimony, the Board has determined that the 
veteran is knowledgeable in the operation and use of 
artillery, and finds that his testimony is credible.  The 
Board finds that providing the veteran with the benefit of 
the doubt, Hickson element (2) is at least in equipoise as to 
both hearing loss and tinnitus.

With regard to element (3), the Board observes that Dr. T.W. 
determined that, based on the statements of the veteran which 
the Board finds are credible, it is her medical opinion that 
the veteran's hearing loss and tinnitus resulted from his 
exposure to artillery fire during service.  Thus, element (3) 
is also satisfied.

For those reasons, the Board finds that the veteran is 
entitled to service connection for hearing loss and tinnitus.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for depression secondary to 
service-connected sick sinus syndrome is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


